Citation Nr: 1411808	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-43 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, the Veteran testified via video conference from the RO before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities have worsened and he is unable to work.  He indicates that he has trouble with his hands due to pain and numbness and cannot hold objects.  He states that his traumatic brain injury (TBI) also results in debilitating headaches.  He maintains that although he is not service-connected for his low back, neck, and right shoulder disabilities, his other service-connected disabilities preceded the onset of those nonservice-connected disabilities and prevent employment on their own.  

The Board observes that the RO indicated that the Veteran did not meet the schedular criteria for a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  The Veteran has a combined rating of 60 percent and all of his service-connected disabilities are from one incident, a motorcycle accident which occurred during service: left ulnar nerve entrapment (30 percent), left clavicle disability (20 percent), TBI (10 percent), residuals of a right wrist fracture (10 percent), and also migraine headaches which was recently service-connected (0 percent).  Thus, the Veteran does actually meet the schedular criteria, contrary to the RO's finding.

The Veteran was last examined for an assessment of his disabilities in 2009, which was about five years ago.  As the Veteran has asserted that his service-connected disabilities have worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  In addition, the Veteran's headaches disorder was recently evaluated in January 2011 and service connection was granted in May 2012.  Therefore, this disability must also be considered in evaluating whether the Veteran is able to obtain and maintain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule another VA compensation examination to reassess the severity of the service-connected disabilities (all of them in combination, including the most recently service connected migraine headache disorder) on the Veteran's ability to obtain and maintain substantially gainful employment (versus marginal employment) given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service connected.   

A complete rationale for all opinions and conclusions should be provided.

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal and in consideration of the VA examinations, including the January 2011 TBI examination as well as the requested TDIU examination, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


